Case: 10-30741 Document: 00511412500 Page: 1 Date Filed: 03/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 16, 2011
                                     No. 10-30741
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JAMES M BOONE,

                                                   Plaintiff-Appellant
v.

SCOOTER STORE; ABULLA AEMA,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CV-1059


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       James M. Boone seeks leave to proceed in forma pauperis (IFP) in his
appeal from the district court’s denial of his request to proceed IFP in the instant
suit, which is based on diversity of citizenship. Boone insists that the district
court erred by denying his IFP motion because he is impecunious. Boone’s
arguments are insufficient to show that he will raise a nonfrivolous issue on
appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Consequently,
his IFP motion is DENIED, and this appeal is DISMISSED as frivolous. See 5 TH
C IR. R. 42.2.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.